DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 08/25/2022 after the PATENT TRIAL AND APPEAL BOARD Decision has been entered.  Claims 1-4 and 6-21 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19-20 still contain a limitation that recites a similar recitation to “in a direction transverse to a length of the arcuate slot.” The PATENT TRIAL AND APPEAL BOARD discussed that a slot may be understood as having a length and a width. Applicant’s claimed slot is arcuate in shape.  The PATENT TRIAL AND APPEAL BOARD construe “a length” as encompassing a portion that comprises less than the entire length of the slot. Such “a” length could be almost infinitesimally short and a direction that is transverse to such a short length along an arcuate shape could vary considerably along the length of the entire slot making the phrase ambiguous, vague, incoherent, opaque, or otherwise unclear. The PATENT TRIAL AND APPEAL BOARD stated “meaning of “in a direction transverse to a length of the arcuate slot” is sufficiently unclear that questions as to its meaning should be resolved before proceeding with further prosecution”.   The amended phrase “a constant angle from the arcuate slot to the elongate side edge along either side of a length of the arcuate slot” also has the same problems – the phrase “a length” could be almost infinitesimally short and a direction that is transverse to such a short length along a short length along an arcuate shape could vary considerably along the length of the entire slot making the phrase ambiguous, vague, incoherent, opaque, or otherwise unclear.  For example, an updated search reveals prior art such as US 20080169333 A1 Figs. 12-23 and 35-48 have several possible “constant angles from the arcuate slot to the elongate side edge along either side of a length of the arcuate slot”.  Similarly the phrase “a plurality of stand-off members arranged on the deck along a length of the arcuate slot” in which “a length” could be along a short length along an arcuate shape which could vary considerably along the length (on one side, both sides, anywhere on the deck and etc.) of the entire slot making the phrase ambiguous, vague, incoherent, opaque, or otherwise unclear Examiner suggest defining end points or replace “a length” with - - the entire length - - since dimensions/orientations without end points tends to confusion with ambiguous, vague, incoherent, opaque, or otherwise unclear limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (US 20120168487 A1) in view of Harris et al. (US 20170281177 A1).
Regarding claim 1, Holsten et al. discloses a cartridge (510, [0126], figs. 8-10) for use with a surgical instrument (300, fig. 5), the cartridge comprising: (a) a curved body portion(s) (curved deck and curved walls at 512/514); (b) a deck (520) defined by the body ([0021, 0127], figs. 7-10), wherein the deck includes an elongate side edge (514) and is configured to clamp tissue against an anvil (308); (c) a plurality of staple openings (523) formed in the deck, wherein the staple openings are configured to house a plurality of staples (125a, 125b, and 125c); (e) a slot (530) formed in the deck, wherein the slot is configured to slidably receive a cutting member (knife, [0126]) therethrough along a longitudinal axis that extends distally ([0126], figs. 8-10); 
wherein the deck (520) includes a sloped deck portion that slopes away at a constant angle from the slot (530) to the elongate side edge along either side of a length of the slot (figs. 8-10), wherein the sloped deck portion is configured to provide varied compression of tissue across a width of the deck ([0126-0135], figs. 8-10). Holsten et al. also teaches a side portion of the deck is sloped away from the knife slot or flat then sloped away (524a/620/720); sloped after first row of staples, and a portion of the deck is sloped away in the deck anywhere desired ([0131-0132], figs. 9-15, 17-22, 27-29 and 32).
Holsten et al. states: “amount of pressure applied to the layers of tissue disposed therebetween varies along a plane that is transverse to the longitudinal axis of staple cartridge 510'… tissue contacting surface 520 slopes toward outer walls 514 to define a substantially uniform angle, the pressure applied to the layers of tissue disposed between tissue contacting surfaces 320 and 520 uniformly decreases from inner wall 516 to outer wall 514 [0134] … By angling tissue contacting surface 520 downwards from the centerline of staple cartridge 510', reduced compressive forces are applied to the layers of tissue disposed between tissue contacting surfaces 320 and 520 thereby minimizing trauma to the layers of tissue disposed therebetween” [0135]
Holsten et al. fails to disclose the cartridge comprising: (a) a curved body; deck defined by the curved body and (d) a plurality of stand-off members arranged on the deck and configured to engage tissue; and (e) an arcuate slot formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member therethrough along a longitudinal axis that extends distally and wherein the stand-off members are disposed on the sloped deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion.
Harris et al. teaches a similar cartridge (5020/5220) for stapling instrument (5000) comprising: (a) a curved body ([0424], figs. 81-84); deck (5022) defined by the curved body and having stepped angle deck portion (high, medium and low sections 5030, 5050, 5070) and teaches having (d) a plurality of stand-off members (4618 [0410-0412], figs. 70-74 and/or 5032/5052/5072, figs. 81-83) arranged on the deck and configured to engage tissue; and (e) an arcuate slot (cutting slot 5024) formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member (knife/cutting member [0424, 0427]) therethrough along a longitudinal axis that extends distally and wherein the stand-off members are disposed on the stepped angle deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion ([0424-0426], figs. 81-84) and wherein the deck  includes a stepped angle deck portion that slopes away at a stepped angle (high, medium and low sections 5030, 5050, 5070) from the slot (5024) to the elongate side edge along either side of a length of a length of the slot (figs. 81-83), wherein the stepped angle deck portion is configured to provide varied compression of tissue across a width of the deck, and wherein the stand-off members are disposed on the stepped angle deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion ([0406, 0424-0426], figs. 81-84).
Harris et al. states: “deck feature may extend around the entire perimeter of a corresponding inner staple cavity. By employing deck features that have different heights in concentric patterns wherein they are associated with every other cavity may provide more lower pressure tissue gap areas” [0411] … deck features 5032, 5052, and 5072 can comprise multiple support walls configured to support one or more sides, faces, and/or edges of each staple leg…deck features 5032, 5052, and 5072 may be molded into the deck surface 5022…can be extensions of the staple cavities 5092 in order to support, guide, and/or control the staples” [0425].
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having a curved body; deck defined by the curved body and a plurality of stand-off members arranged on the deck and configured to engage tissue; and an arcuate slot formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member therethrough along a longitudinal axis that extends distally and wherein the stand-off members are disposed on the sloped deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al.
Regarding claims 2-3 and 6-7, Modified Holsten et al. teaches the invention as substantially claimed. See above.
Harris et al. teaches the sloped deck portion extends along a full length of the arcuate slot, wherein at least some of the staple openings (5230B) are arranged on the sloped deck portion, wherein at least some of stand- off members (5231/5022 and standoffs) are arranged on the sloped deck portion, wherein top surfaces of the stand-off members collectively define an upper plane, wherein the sloped deck portion is sloped relative to the upper plane ([0405-0412], figs. 70-86). 
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having the sloped deck portion extend along a full length of the arcuate slot, wherein at least some of the staple openings are arranged on the sloped deck portion, wherein at least some of stand- off members are arranged on the sloped deck portion, wherein top surfaces of the stand-off members collectively define an upper plane, wherein the sloped deck portion is sloped relative to the upper plane for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al.
Regarding claim 4, Modified Holsten et al. teaches the invention as substantially claimed. See above.  Harris et al. teaches the deck includes a first elongate side edge and an opposed second elongate side edge, wherein the sloped deck portion comprises: (i) a first side portion of the deck that slopes away from the arcuate slot in a direction toward the first elongate side edge, and (ii) a second side portion of the deck that slopes away from the arcuate slot in a direction toward the second elongate side edge ([0405-0412], figs. 70-86).
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having a first elongate side edge and an opposed second elongate side edge, wherein the sloped deck portion comprises: (i) a first side portion of the deck that slopes away from the arcuate slot in a direction toward the first elongate side edge, and (ii) a second side portion of the deck that slopes away from the arcuate slot in a direction toward the second elongate side edge for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al.
Regarding claims 8-12, Modified Holsten et al. teaches the invention as substantially claimed. See above.  Harris et al. discloses having a deck with a first outer portion and a second outer portion of the deck are sloped and the stand-off members are laterally offset from the arcuate slot (5231 is laterally offset from 5228), each or at least some of the of the stand-off members wraps around at least a portion of an adjacent staple opening of the plurality of staple openings or a first end feature that wraps at least partially around an end portion of a first staple opening, and an opposed second end feature that wraps at least partially around an end portion of a second staple opening, (4618) of the plurality of openings ([0410-0412], figs. 70-74 and/or 5032/5052/5072, figs. 81-83). 
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having a deck with a first outer portion and a second outer portion of the deck are sloped and the stand-off members are laterally offset from the arcuate slot, each or at least some of the of the stand-off members wraps around at least a portion of an adjacent staple opening of the plurality of staple openings or a first end feature that wraps at least partially around an end portion of a first staple opening, and an opposed second end feature that wraps at least partially around an end portion of a second staple opening for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al.

Claims 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (US 20120168487 A1) in view of Harris et al. (US 20170281177 A1) in view of Harris et al. (US 20150297236 A1).
Regarding claims 19, Holsten et al. discloses a surgical instrument (300, fig. 5), comprising: (a) a body (302); (b) a shaft assembly (304) extending distally from the body along a longitudinal axis; and (c) an end effector (306/506, figs. 5 and 8-10) at a distal end of the shaft assembly ([0114], figs. 5 and 8), wherein the end effector comprises: (i) a support structure (310/510, pivot connection of anvil/cartridge [0114]), (ii) an anvil fixed (308) relative to the support structure, wherein the anvil includes a plurality of staple-forming pockets ([0114], claim 60), and (iii) a cartridge housing (510), wherein the cartridge housing comprises: (A) a curved body portion(s) (curved deck and curved walls at 512/514); (b) a deck (520) defined by the body ([0021, 0127], figs. 7-10), (C) a plurality of staple openings (523) formed in the deck, wherein the staple openings are configured to house a plurality of staples (125a, 125b, and 125c), (D) an slot (530) formed in the deck, wherein the slot is configured to slidably receive a cutting member (knife, [0126], figs. 8-10), wherein a side portion of the deck is sloped ([0126-0135], figs. 8-10) and wherein a side portion of the deck is sloped away from the knife slot or flat then sloped away (524a/620/720); sloped after first row of staples, and a portion of the deck is sloped away in the deck anywhere desired ([0131-0132], figs. 9-15, 17-22, 27-29 and 32).
Holsten et al. fails to disclose the cartridge housing is movable relative to the support structure to clamp tissue against the anvil, wherein the cartridge housing comprises:(A) a curved body, (B) a deck defined by the curved body, (D) an arcuate slot formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member therethrough, and (E) a plurality of stand-off members arranged on the deck along a length of the arcuate slot, wherein a side portion of the deck is sloped away from the stand- off members, wherein top surfaces of the stand-off members collectively define a first plane orthogonal to the longitudinal axis, and the sloped side portion of the deck defines a second plane, wherein the first and second planes are non-parallel.
Harris et al. ‘177 teaches having a cartridge housing (2004) is movable relative to a support structure (2006) to clamp tissue against an anvil (2002, [0223], fig. 37) and a plurality of stand-off members (5336/6560/6550 [0441, 0454-0458], figs. 58-62 and 73-75) arranged on the deck along a length of the arcuate slot (figs. 58-62 and 73-75), and teaches having a side portion (6570, fig. 73 and ridges 3423, figs. 43-45) of the deck is sloped away from the stand- off members, wherein top surfaces of the stand-off members collectively define a first plane orthogonal to the longitudinal axis, and the sloped side portion of the deck defines a second plane, wherein the first and second planes are non-parallel ([0385, 0457], figs. 43-45 and 73).
Harris et al. ‘236 teaches a similar cartridge housings (12810/13570) that is/are movable relative to a support structure ([0354-0357, 0382-0392], figs. 31-38 and 59-64) to clamp tissue against an anvil (12640) and having a cartridge housing (5020/5220) comprises:(A) a curved body ([0424, 0427], figs. 15-20 and 81-84), (B) a deck (5022) defined by the curved body (fig. 86), (D) an arcuate slot (5024/5220, figs. 83 and 86) formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member  (knife/cutting member [0424, 0427]), therethrough, and (E) a plurality of stand-off members  (4618 [0410-0412], figs. 70-74 and/or 5032/5052/5072, figs. 81-83) arranged on the deck along a length of the arcuate slot (cutting slot 5024), wherein a side portion (stepped angle deck portion (high, medium and low sections 5030, 5050, 5070) of the deck is sloped away from the stand- off members , wherein top surfaces of the stand-off members collectively define a first plane orthogonal to the longitudinal axis, and the sloped side portion of the deck defines a second plane, wherein the first and second planes are non-parallel ([0406, 0424-0426], figs. 81-84).
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck and a portion of the deck is sloped away in the deck anywhere desired, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having the cartridge housing movable relative to the support structure to clamp tissue against the anvil, wherein the cartridge housing comprises a curved body, a deck defined by the curved body, an arcuate slot formed in the deck, wherein the arcuate slot is configured to slidably receive a cutting member therethrough, and a plurality of stand-off members arranged on the deck along a length of the arcuate slot, wherein a side portion of the deck is sloped away from the stand- off members, wherein top surfaces of the stand-off members collectively define a first plane orthogonal to the longitudinal axis, and the sloped side portion of the deck defines a second plane, wherein the first and second planes are non-parallel for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al. ‘177 and Harris et al. ‘236.
Regarding claim 20, Modified Holsten et al. teaches the invention as substantially claimed. See above.  Holsten et al. teaches a side portion of the deck (520) is sloped away at a constant angle from the slot (530) along either side of a length of the slot (figs. 8-10) and Holsten et al. also teaches a side portion of the deck is sloped away from the knife slot or flat then sloped away (524a/620/720) after first row of staples and a portion of the deck is sloped away in the deck anywhere desired ([0131-0132], figs. 9-15, 17-22, 27-29 and 32).
Holsten et al. fails to disclose the cartridge has a plurality of stand-off members arranged on the deck along a length of the arcuate slot, wherein a side portion of the deck is sloped away from the stand- off members along either side of a length of the arcuate slot.
Harris et al. ‘177 teaches a plurality of stand-off members (5336/6560/6550 [0441, 0454-0458], figs. 58-62 and 73-75) arranged on the deck along a length of the arcuate slot (figs. 58-62 and 73-75), and teaches having a side portion (6570, fig. 73 and ridges 3423, figs. 43-45) of the deck is sloped away from the stand- off members ([0385, 0457], figs. 43-45 and 73).
Harris et al. ‘236 teaches a plurality of stand-off members  (4618 [0410-0412], figs. 70-74 and/or 5032/5052/5072, figs. 81-83) arranged on the deck along a length of the arcuate slot (cutting slot 5024), wherein a side portion (stepped angle deck portion (high, medium and low sections 5030, 5050, 5070) of the deck is sloped away from the stand- off members ([0406, 0424-0426], figs. 81-84).
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck and a portion of the deck is sloped away in the deck anywhere desired, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge with having a plurality of stand-off members arranged on the deck along a length of the arcuate slot, wherein a side portion of the deck is sloped away from the stand- off members along either side of a length of the arcuate slot for achieving the desired clamping pressure, tissue gripping and placement as taught by Harris et al. ‘177 and Harris et al. ‘236.
Regarding claims 13-15, Modified Holsten et al. teaches the invention as substantially claimed. See above.  Holsten et al. teaches/shows a deck with a first outer portion and a second outer portion of the deck are sloped ([0126-0135], figs. 8-10), teaches a portion of the deck is sloped anywhere desired ([0131-0132], figs. 9-15, 17-22, 27-29 and 32) and shows circular opening formed in the deck adjacent to an end of the slot (figs. 6) but fails to explicitly disclose having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck.
Harris et al. teaches having the deck (11800/5022) with a first outer portion and a second outer portion of the deck are sloped (high, medium and low sections 5030, 5050, 5070) and having a circular opening formed in the deck (figs. 17-19, 25-30 and 70-86 ) adjacent to an end of the arcuate slot (11835/5024, figs. 81-83), wherein the circular opening is configured to slidably receive a pin (11871) therethrough ([0320-0322, 0332-0333], figs. 17-19, 25-30 and 81-83) wherein at least one of the staple openings (4618 [0410-0412], figs. 70-74 and/or 5032/5052/5072, figs. 81-83) extends beyond the circular opening in a direction toward a corresponding end of the deck (figs. 17-19, 25-30 and 81-83).
Given the teachings of Holsten et al. to have a cartridge curved body portion(s) and a sloped deck and a portion of the deck is sloped away in the deck anywhere desired and showing circular opening formed in the deck adjacent to an end of the slot, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Holsten et al.’s cartridge deck with having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck for guiding the clamping of the jaws/deck and anvil as taught by Harris et al.

Allowable Subject Matter
Claims 16-18 are allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: See Patent Trial and Appeal Board Decision dated July 27, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Since the amendment raises new issues and does not correct the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is by the PATENT TRIAL AND APPEAL BOARD the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained and new prior has been applied.  See MPEP 1214.01, I. SUBMISSION OF AMENDMENT OR NEW EVIDENCE – “If the examiner does not consider that the amendment and/or new evidence overcomes the rejection, the examiner will again reject the claims. If appropriate, the rejection will be made final.”  However, Examiner has given charity to the attempt to correct the error and also provide opportunity to review the new prior art.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731